Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 21, 2007 SED International Holdings, Inc. . (Exact name of Registrant as specified in its charter) Georgia 0-16345 22-2715444 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 4916 North Royal Atlanta Drive, Tucker, Georgia 30084 (Address Of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code: (770) 491-8962 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01:Other Matters. On November 21, 2007 we issued the press release attached hereto as Exhibit 99.1. Item 9.01:Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press release dated November 21, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SED International Holdings, Inc. Dated: November 29, 2007 By: /s/ Lyle Dickler Lyle Dickler, Vice President of Finance 2
